Citation Nr: 9913855	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  93-24 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for conversion 
reaction, claimed as paralysis of the right side.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to February 
1954.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
(  ), Department of Veterans Affairs (VA) Regional Office 
(RO).


REMAND

In a March 1997 letter to the RO, the veteran requested a 
hearing before a member of the Board.  The record shows, 
however, that no hearing was ever scheduled.  Noting that the 
record was unclear as to whether or not the veteran wished to 
have a personal hearing before a member of the Board, the 
veteran was mailed a letter in March 1999 which requested an 
answer to that question.  That month, the veteran responded 
that he wanted a hearing before a member of the Board at the 
RO.  

The law provides that a veteran may request a hearing before 
a traveling member of the Board, and the hearing shall be 
scheduled by the RO.  38 U.S.C.A. § 7110.

Under the circumstances of this case, we find that additional 
development is required. Accordingly, the case is REMANDED to 
the RO for the following:

The RO should contact the veteran and 
schedule a hearing before a member of the 
Board at the RO.  The veteran should also 
be apprised of the regulations which 
explain the consequences of failing to 
appear for a scheduled Travel Board 
hearing.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





